Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-3, 6, 7, 11, 14, 16, 19, 21, 23 and 25-43 are pending in the application. Claims 1-3, 6, 7, 11, 14, 16, 19, 21, 23, 25-27, 31 and 37-43 are rejected. Claims 28-30 and 32-36 are withdrawn from further consideration.

Election/Restrictions
On pages 35 and 36 of the response filed May 13th, 2021, Applicant traverses the restriction requirement on the ground that the “Groups of invention are clearly related” and that the claims are directed to a product and process of use of said product. As discussed in the restriction, the technical feature required by the Groups does not make a contribution relative to the prior art. For this reason, Applicant’s arguments are not found persuasive.

The requirement is still deemed proper and is therefore made FINAL.

Response to Amendment / Argument
For the purposes of future responses, Applicant is advised that the text of new claims should not be underlined.
On page 39 of the response, Applicant addresses the provisional double patenting rejection and “requests that the Examiner hold the potential double patenting rejections in abeyance”. Until such time and/or until MPEP 804 
All other objections and rejections made in the previous Office Action that do not appear below have been overcome by Applicant's amendments to the claims. Therefore, arguments pertaining to these objections and rejections will not be addressed. 

Claim Objections
It is suggested that Applicant replace the structures at the end of claim 1 with higher resolution versions. While the Examiner can make inferences about the identity of certain groups, it is unlikely the USPTO Printer would make such inferences should the instant application become allowed with the structures in their present form.
The option “pyridyl” is recited twice in claim 11 (see line 2 and line 5 of the claim set dated 05/18/2021). One instance should be deleted.
The word “is” should be deleted in the second line of claim 26.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most 

Claims 1-3, 6, 7, 11, 14, 16, 19, 21, 23, 27, 37 and 39-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claim 1 has been amended to exclude various species of compounds by provision at the end of the claim. Applicant does not appear to state where support can be found for the limitation in either of the most recent remarks; however, Applicant addresses the limitation as follows on pages 34 and 35 of the response filed May 13th, 2021:

    PNG
    media_image1.png
    187
    636
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    230
    607
    media_image2.png
    Greyscale


Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). In describing alternative features, the applicant need not articulate advantages or disadvantages of each feature in order to later exclude the alternative features. See Inphi Corporation v. Netlist, Inc., 805 F.3d 1350, 1356-57, 116 USPQ2d 2006, 2010-11 (Fed. Cir. 2015). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). See MPEP § 2163 - § 2163.07(b) for a discussion of the written description requirement of 35 U.S.C. 112(a)  and pre-AIA  35 U.S.C. 112, first paragraph.

In this situation, the specification does not disclose the instantly excluded species. The section above refers to MPEP 2163 which discusses the introduction of limitations to species as follows (MPEP 2163.05(II)):
The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a "laundry list" disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not "reasonably lead" those skilled in the art to any particular species); In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967)


	Since at least a portion of instant claims 1-3, 6, 7, 11, 14, 16, 19, 21, 23, 27, 37 and 39-43 are affected by the provision, these claims are rejected for containing new matter for the reasons above.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 41 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 41 provides for -R5 to be:

    PNG
    media_image3.png
    48
    53
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    63
    71
    media_image4.png
    Greyscale

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(1 of 2) Claim(s) 1-3, 6, 7, 11, 14, 16, 19, 21, 23, 27 and 39-43 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by International Patent Publication No. WO 2017/157322 A1 by Chen et al., which claims priority to Chinese Patent Application No. 201610149958.6, which was filed March 16th, 2016. An English language version of the WIPO document was published as U.S. Patent PGPub No. 2019/0100507 A1 and will be referred to herein. 
The prior art teaches the following compound on page 3 as compound No. A4:

    PNG
    media_image5.png
    151
    425
    media_image5.png
    Greyscale
.
The compound reads on formula (1) where R6 is H, f is 1, m is 2, n is 2, one of R1 and R2 is –NH2 and the other is hydrogen, e is 0, p is 0, r is 0, and R3 is F. These definitions read on instant claims 1, 2, 3, 6, 7, 11, 14 (where claims 7, 11 and 14 limit variables not required when R3 is NH3), 16, 19, 21 and 39-43 (where claims 40-43 limit variables not required when R3 is F). Support in the priority document can be found on page 2. Applicant is further directed to the diastereomer A88 taught on page 14. As a further example that additionally reads on instant claim 23, the prior art teaches the following compound on page 5 as compound No. A18:

    PNG
    media_image6.png
    98
    251
    media_image6.png
    Greyscale
.
Support in the priority document can be found on page 4. Regarding instant claim 27, the prior art teaches biological testing of compounds A1 and A18 on page 56 that would resulted in mixtures with water, which is a pharmaceutically acceptable carrier. Support in the priority document can be found on pages 50 and 51.

(2 of 2) Claims 1, 2, 3, 6, 7, 11, 14, 16, 19, 21 and 39-43 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention.
Applicant is directed to National Center for Biotechnology Information (2021); PubChem Compound Summary for CID 64553428; Retrieved August 12, 2021 rd, 2012, and which reports the following compound 3-methyl-1-[[(2-phenylcyclopropyl)amino]methyl]cyclohexan-1-amine:

    PNG
    media_image7.png
    255
    160
    media_image7.png
    Greyscale
.
Applicant is further directed to PubChem Substance record: National Center for Biotechnology Information (2021); PubChem Substance Record for SID 150017877, AKOS013878522, Source: AKos Consulting & Solutions. Retrieved August 12, 2021 from https://pubchem.ncbi.nlm.nih.gov/substance/150017877, which was available October 23rd, 2012. The source of the substance record is the chemical vendor AKos Consulting & Solutions. The compound reads on formula (1) where R6 is H, f is 1, the structural unit containing R1 and R2 is the structural option depicted in claim 1 where one of R1 and R2 is methyl and the other is hydrogen, e is 0, p is 0, r is 0, and R3 is NH3. These definitions read on instant claims 1, 2, 3, 6, 7, 11, 14 (where claims 7, 11 and 14 limit variables not required when R3 is NH3), 16, 19, 21 and 39-43 (where claims 40-43 limit variables not required when R3 is NH3) .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 6, 7, 11, 14, 16, 19, 21, 23, 27, 37 and 39-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over International Patent Publication No. WO 2017/157322 A1 by Chen et al. (herein Chen et al.), which claims priority to Chinese Patent Application No. 201610149958.6, which was filed March 16th, 2016 in view of Chen et al. Molecular Medicine Reports 2016, 14, 2511-2517 (herein Chen 2016).
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
Chen et al. teach compounds of the following general formula as LSD1 inhbitors (abstract):

    PNG
    media_image8.png
    209
    545
    media_image8.png
    Greyscale
.
The prior art teaches that the compounds are useful in treating diseases including cancer and (page 80) prostate cancer. As an example of the genus above, the prior art teaches the following compound on page 3 as compound No. A4:

    PNG
    media_image5.png
    151
    425
    media_image5.png
    Greyscale
.
3), 16, 19, 21 and 39-43 (where claims 40-43 limit variables not required when R3 is F). Support in the priority document can be found on page 2. Applicant is further directed to the diastereomer A88 taught on page 14. As a further example that additionally reads on instant claim 23, the prior art teaches the following compound on page 5 as compound No. A18:

    PNG
    media_image6.png
    98
    251
    media_image6.png
    Greyscale
.
Support in the priority document can be found on page 4. Regarding instant claim 27, the prior art teaches biological testing of compounds A1 and A18 on page 56 that would resulted in mixtures with water, which is a pharmaceutically acceptable carrier. Support in the priority document can be found on pages 50 and 51.
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
	The prior art is deemed to anticipate instant claims 1-3, 6, 7, 11, 14, 16, 19, 21, 23, 27 and 39-43 where anticipation is the epitome of obviousness. The prior art does not teach a composition of instant claim 37 where a compound of the prior art is combined with cisplatin.
Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
	Chen 2016 teach a study involving the effects of LSD1 knockdown and cisplatin on prostate cancer cells including the following observations (abstract):

    PNG
    media_image9.png
    168
    568
    media_image9.png
    Greyscale

Accordingly, a person having ordinary skill in the art would have been motivated to combine the compounds of Chen et al. with cisplatin (termed DDP in Chen 2016) when applying the compounds of Chen et al. in the treatment of prostate cancer since both LSD1 inhibition and cisplatin are taught to be useful in the treatment of prostate cancer and Chen 2016 teach a combination effect. It would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to combine the two compounds known in the prior art which are taught to be useful for the same purpose. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Thus, the skilled artisan would reasonably expect success in this combination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 6, 7, 11, 14, 16, 19, 21, 23, 25-27, 31 and 37-43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 13-18 of copending Application No. 17/261,322 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending case recite a compound that anticipates the instant claims. Claim 1 of the copending case recites the following compound:

    PNG
    media_image10.png
    177
    549
    media_image10.png
    Greyscale
.
The compound is embraced by formula (1) where R6 is H, f is 1, m is 0, n is 1, R1 and R2 are hydrogen, e is 0, p is 0, r is 0, R3 is –L-R5 where –L- is 5-membered heteroaryl and R5 is C6 cycloalkyl substituted by one instance of R that is –NH2. The structure above corresponds to Applicant’s elected species and therefore reads on each claim under examination. Regarding instant claims 27 and 31, it is obvious to add a carrier to an obvious compound. Ex parte Douros, 163 USPQ 667 (PTO Bd. App. 1968). A person having ordinary skill in the art would have at least been motivated to add a carrier in view of the utilities recited in claims 13-18 for preparing a medicament. Regarding instant claims 37 and 38, It would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to combine the two compounds known in the prior art  which are taught to be useful for the same purpose.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Thus, the skilled artisan would reasonably expect success in this combination.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311.  The examiner can normally be reached on Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626